Title: To Thomas Jefferson from John Nancarrow, 9 February 1793
From: Nancarrow, John
To: Jefferson, Thomas



Philada 2mo. 9. 1793

On dipping into the second Vol. of Desaguliers’ experimental Philos. I find that his 5th. size Engine which worked with 22 men, threw Water to the height of 55 yards or 165 feet, which if I am not mistaken exceeds the largest Engines made in Philada. altho’ a greater number of hands were employed. The Machine of Newsham in England expended 870 Gallons per minute with 22 men and the largest in this place about 200 Galls. with 25 or 26 men. This difference may be attributed to the different densities of the Atmosphere here and in England, it being an acknowledged fact that there is at least half an inch difference in the height of the mercury in this Country where the Air is generally denser than in the more northerly latitudes. It may be observed that the construction of these machines in Philada. and London is essentially the same.
Newshams first size Garden Engine at which 2 men are employed, which expends 30 Gallns. per minute and throws the water to the distance of 25 yards or 75 feet in a dispersed column may be a very proper size for the use of a private Gentleman, but where there are a large number of servants, I should prefer a machine which would require 4 hands to work it, furnished with hose both for the spout and tail of the Engine tho’ the expence might be more considerable.
I have thrown the above hints together with no other view than to submit them to thy better judgement & am with much respect Thy real Friend

Jno. Nancarrow



Since writing the above I called on Richd. Mason (one of our best Engine-makers who works in 3d. Street a little below Chesnut) who handed me the enclosed which confirms me in my opinion that a machine requiring 4 men will prove the most effectual—if JN can be of further service, please to command him freely.
